Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000728
                                                         09-APR-2013
                                                         10:26 AM



                           SCWC-11–00000728

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       WELLS FARGO BANK, N.A.,
                   Respondent/Plaintiff-Appellee,

                                 vs.

  GARY MITSUHIRO YAMAMOTO and DARRAH KALAHUALANI ROWE YAMAMOTO,
                Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP NO. XX-XXXXXXX; CIV. NO. 09-1-0641)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Nakayama, Acting C.J., McKenna, and Pollack, JJ.,
 Circuit Judge Crandall, in place of Recktenwald, C.J., recused,
     and Circuit Judge Wilson in place of Acoba, J., recused)

          Petitioners/Defendants-Appellants’ application for writ

of certiorari filed on February 25, 2013, is hereby rejected.

          DATED:   Honolulu, Hawai#i, April 9, 2013.

Gary Victor Dubin,                     /s/ Paula A. Nakayama
Frederick J. Arensmeyer,
and Zeina Jafar for                    /s/ Sabrina S. McKenna
petitioners
                                       /s/ Richard W. Pollack
Robert E. Chapman
and Elise Owens Thorn                  /s/ Virginia L. Crandall
for respondent
                                       /s/ Michael D. Wilson